[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
STIPULATED JUDGMENT
In this case the parties arrived at a settlement, and their respective attorneys entered a Stipulated Judgment on the Record, in accordance with the attached transcript of the Record.
Accordingly, a judgment by stipulation is entered in favor of the plaintiff, to receive from the defendant, Edward T. Janus, III, only, the sum of $18,000, without costs. This judgment shall not include the defendant, Debra Janus, under the complaint, and the plaintiff has filed a withdrawal of the action against her.
The defendant, Edward T. Janus, III, has filed a withdrawal of his counterclaim against the plaintiff, Factory Built Homes, Inc., demanding an accounting.
A. FREDERICK MIGNONE STATE TRIAL REFEREE.
BEFORE: THE HON. FREDERICK A. MIGNONE, STATE TRIAL REFEREE
APPEARANCES: BRIAN FARRELL, ESQ. Attorney for the Plaintiff EDWIN A. LASSMAN, ESQ. Attorney for the Defendant
JEAN KINDLEY — CERTIFIED COURT REPORTER OCTOBER 22, 1991
THE COURT: All right. Well, gentlemen, on the record let me state that the case before the Court this morning is that of Factory Built Homes against Edward T. Janus, case number 295861.
The counsel for the parties are present in court and have informed the Court that they are ready to set — set a stipulation for judgment on the record. Who wants to state it, you or Mr. Farrell? I suppose you are for the plaintiff.
MR. FARRELL: Yes, we have discussed this, the case was brought against two defendants, your Honor, the —
THE COURT: Husband and wife. CT Page 8737
MR. FARRELL: Yes, your Honor, was brought against —
MR. LASSMAN: Edward Janus and Debra Janus.
MR. FARRELL: And our stipulation is that judgment may enter against Edward T. Janus, III, only in the amount of $18,000 without costs. All right. Is there any issue of time limitation for payment?
MR. LASSMAN: Well, let the judgment stand and I assume it will carry interest from now.
MR. FARRELL: Right.
THE COURT: All right. Mr. Lassman, you represent the defendant, do you have anything to add?
MR. LASSMAN: No, your Honor, this is acceptable.
THE COURT: All right. The Court will enter a judgment by stipulation in favor of the plaintiff, Edward — well, actually the plaintiff was —
MR. LASSMAN: Factory.
THE COURT: — Factory Built Homes, Incorporated against Edward T. Janus, et al. So, then, it's in favor of the plaintiff, Factory Built Homes, in the sum of $18,000 without costs.
And the record may show also that Debra James is not a defendant in the case, she is not liable for any part of this $18,000 judgment, is that correct?
MR. FARRELL: It's correct. And I should also say that there is a counterclaim which —
MR. LASSMAN: I will withdraw the counterclaim, your Honor. Judgment may enter for the plaintiff on the counterclaim. CT Page 8738
THE COURT: All right. Well, all right, Mr. Lassman, I will request that while you are still here that you actually sign a withdrawal of the counterclaim so that the record can be cleared up.
Well, gentlemen, needless to say, I appreciate the cooperation that you have given in this case because if it had to be tried, it would be quite a long drawn out process.
MR. FARRELL: It would.
I hereby certify that the foregoing is a true and correct transcript of the above-entitled cause before the Hon. Frederick Mignone on the 22nd day of October, 1991, in the Superior Court, Judicial District of New Haven.
Dated this 22nd day of October, 1991.
Jean Kindley Court Reporter